Walker, J.: This is an application for a summons in mandamus, returnable to the present term of this court. The substantial facts of the case show that the county judge of Ogle county, in this State, on the 24th of May last, resigned his office. The Governor was notified of the resignation, and on the next day, being the 25th, appointed a judge to fill the vacancy. Afterward a petition was presented to the Governor asking him to order a special election, claiming that under the constitution he had no power to appoint where a vacancy ■ continued for more than a year from its occurrence, and that under the amendment to the constitution the term was extended until December, 1882, and not until the first of December, 1881. The Governor, it seems, refuses to call the election, and this is an application for a mandamus to compel him to do so. Upon turning to the ease of The People ex rel. v. Bissell, 19 Ill. 229, we find it is there announced and held, that one coordinate branch of the government has no power to interfere and coerce the action of another, and in that case the court refused to issue the mandamus. That case is full, and covers and' is decisive of every point that is presented by this petition. The petition will therefore be denied, and the writ will not issue. Mandamus denied.